The plaintiff in error, John Hester, was convicted in the county court of Pottawatomie county at the April, 1916, term on a charge of having the unlawful possession of intoxicating liquor with intent to sell the same, and his punishment fixed at a fine of $50 and imprisonment in the county jail of Pottawatomie county for a period of 30 days.
The only propositions raised by the plaintiff in error and discussed in the brief involve questions which were exclusively for the determination of the jury. These questions were determined adversely to the wishes and contentions of the plaintiff in error, but in our judgment were properly determined.
There are no errors sufficient to warrant a reversal of the judgment. It is therefore affirmed.
DOYLE, P.J., and MATSON, J., concur. *Page 384